Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's Amendment to the Claims filed on 01/29/2021 is entered.
Prosecution on the merits of this application is reopened.
Priority
This US16/061,945 filed on 06/13/2018 which is a 371 of PCT/US2016/066657 fled on 12/14/2016 claims priority benefit of US Provisionals 62/348,029 filed an 06/09/2016 and 62/266,969 filed on 12/14/2015.			
Election/Restrictions
In view of allowable subject matter, the species requirement as set forth in the Office action mailed on 05/29/2020 is hereby withdrawn and species are REJOINED and fully examined herein.
Claims 13 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-16 and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Claims 1-7, 10-11, 13-27 are pending and under examination.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in an interview with Attorney Cathy A. Kodroff on May 7, 2021 with a follow-up phone conversation on May 11, 2021 and on 09/27/2021.

The application has been amended as follows:

Amend the Specification (Page 1, line 8) as follows:  The file is labelled “UPN_16-7685PCT_ST25.txt” filed on 06/13/2018 with a size of 73,725 bytes.

Cancel claims 2 and 6.

Amend claim 1:  An adeno-associated virus (AAV) vector comprising[[:]] an AAV capsid and a vector genome comprising a UGT1A1 coding sequence operably linked to expression control sequences which direct transcription and/or expression of human UGT1A1, wherein the UGT1A1 coding sequence is: 
(a) SEQ ID NO: 12;
(b) SEQ ID NO: 13;
(c) SEQ ID NO: 14;
(d) SEQ ID NO: 3;
(e) SEQ ID NO: 2; or
(f) SEQ ID NO: 1;
at least 99% identical to SEQ ID NO: 12, 13, 14, 3, 2, or 1 that encodes human UGT1A1.
	
Amend claim 3:  The AAV vector according to claim 1[[2]], wherein the AAV capsid is an AAV8 capsid or an AAVhu.37 capsid.

Amend claim 4:  The AAV vector according to claim 1, wherein the expression control sequences comprise a liver-specific promoter.

Amend claim 5: The AAV vector according to claim 1, wherein the UGT1A1 coding sequence is SEQ ID NO: 12 or SEQ ID NO: 3.

Amend claim 7:  The AAV vector according to claim 1, wherein the expression control sequences comprise multiple enhancers.  

Amend claim 10:  The AAV vector according to claim 1, wherein the vector genome comprises:


([[c]]a) nucleotides[[nt]] 1 to 3140 of SEQ ID NO: 15, which comprises SEQ ID NO: 12;
([[d]]b) nucleotides[[nt]] 1 to 3140 of SEQ ID NO: 16, which comprises SEQ ID NO: 14; or 
([[e]]c) nucleotides[[nt]] 1 to 3140 of SEQ ID NO: 17, which comprises SEQ ID NO: 13.

Amend claim 11:   The AAV vector according to claim 10, wherein the vector comprises capsid or an AAVhu.37 capsid.

Amend claim 13:  A composition comprising [[a]]the AAV vector according to claim 1 in a formulation buffer.

Amend claim 14:	The composition according to claim 13, wherein the formulation buffer comprises phosphate buffered saline and a surfactant.

Amend claim 15:  A method for treating a patient[[s]] having Crigler-Najjar syndrome type I or II, or Gilbert syndrome, comprising administering an effective amount of the composition according to claim 13.

Amend claim 17:  A plasmid comprising a UGT1A1 coding sequence comprising:
(a) SEQ ID NO: 12;
(b) SEQ ID NO: 13;
(c) SEQ ID NO: 14;
(d) SEQ ID NO: 3;
(e) SEQ ID NO: 2;
(f) SEQ ID NO: 1; or 
at least 99% identical to SEQ ID NO: 12, 13, 14, 3, 2, or 1 that encodes 

Amend claim 18:	 A composition comprising [[a]]the plasmid 

Amend claim 20:  An adeno-associated virus (AAV) vector comprising an AAV capsid and a vector genome comprising
(a) a 5’ AAV inverted terminal repeat (ITR);
(b) a thyroxin-binding globulin (TBG) promoter;

which direct transcription and/or expression of human UGT1A1, wherein the UGT1A1 coding sequence is SEQ ID NO: 12, or a sequence at least 99% identical to SEQ ID NO: 12 that encodes UGT1A 
(d) a 3’ AAV ITR.

Amend claim 22:  The AAV vector according to claim 20, wherein the UGT1A1 coding sequence is SEQ ID NO: 12 or the UGT1A coding sequence at least 99% identical to SEQ ID NO: 12 is SEQ ID NO: 3.

Amend claim 23: The AAV vector according to claim 20, wherein the vector genome further comprises one or more elements selected from the group consisting of an alpha microglobulin/bikunin enhancer, an intron, and a bovine growth hormone polyA.

Amend claim 24:  The AAV vector according to claim 20, is SEQ ID NO: 15, which comprises SEQ ID NO: 12.

Amend claim 26:  The plasmid according to wherein the UGT1A1 coding sequence is flanked by a 5’ AAV ITR and a 3’ AAV ITR.

Amend claim 27:  The plasmid of claim 26 comprising: 


([[c]]a) nucleotides[[nt]] 1 to 3140 of SEQ ID NO: 15, which comprises SEQ ID NO: 12;
([[d]]b) nucleotides[[nt]] 1 to 3140 of SEQ ID NO: 16, which comprises SEQ ID NO: 14; or 
([[e]]c) nucleotides[[nt]] 1 to 3140 of SEQ ID NO: 17, which comprises SEQ ID NO: 13.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art does not teach or fairly suggest the engineered UGT1A1 coding sequences which express human UGT1A1 comprising any of the instant SEQ ID Nos 1-3 and 12-14 (or 99% identical thereto). The closest prior art is US Patent 10,471,132 which discloses optimized nucleic acids encoding UGT1A1 variants for treatment of hyperbilirubinemia but does not teach or suggest the instant engineered UGT1A1 coding sequences which express human UGT1A1 comprising any of the instant SEQ ID Nos 1-3 and 12-14 (or 99% identical thereto).

Conclusion
Claims 1, 3-5, 7, 10-11, and 13-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
/MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636